Citation Nr: 0808137	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  05-34 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
bilateral hearing loss and assigned a 0 percent rating, 
effective May 24, 2004.  The veteran perfected an appeal as 
to the disability rating assigned.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in December 2007.  A 
transcript of that hearing is associated with the claims 
file.

In December 2007, the veteran submitted additional evidence 
with a waiver of initial RO consideration.  See 38 C.F.R. § 
20.1304 (2007).

The record contains a claim of entitlement to non-service-
connected pension, filed by the veteran on August 17, 2006.  
However, this claim has not yet been adjudicated by the RO.  
Therefore, it is referred to the RO for appropriate 
development and consideration.


FINDINGS OF FACT

1.  The results of an October 2004 VA audiological 
examination show that the veteran had Level II impairment in 
his right ear and Level III impairment in his left ear.

2.  The results of a May 2007 VA audiological examination 
show that the veteran had Level I impairment in his right ear 
and Level IV impairment in his left ear.

3.  The results of a November 27, 2007 private audiological 
examination show that the veteran has Level II impairment in 
his right ear and Level IX impairment in his left ear.


CONCLUSIONS OF LAW

1.  For the time period prior to November 27, 2007, the 
schedular criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2007).

2.  For the time period beginning on November 27, 2007, the 
schedular criteria for an initial 10 percent rating for 
bilateral hearing loss have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  In this case, the veteran was 
provided notice of the VCAA in June 2004 and July 2004, prior 
to the initial adjudication of his claim in the October 2004 
rating decision at issue.  An additional VCAA letter was sent 
to the veteran in April 2005.

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the first three "elements" of 
the notice requirement.  In addition, all three letters 
stated: "It's your responsibility to make sure that we 
receive all requested records that aren't in the possession 
of a Federal department or agency."  (Emphasis in originals).  
This statement satisfied the fourth "element" of the notice 
requirement, in that it informed the veteran that he could 
submit any and all evidence which was pertinent to his claim, 
and not merely that evidence requested by the RO.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must state that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is granted.  Id.

In the present appeal, the veteran received Dingess notice in 
March 2006, including as it relates to the downstream 
disability rating and effective date elements of his claim.

Moreover, it is well to observe that service connection for 
bilateral hearing loss has been established and an initial 
rating for that condition has been assigned.  Thus, the 
veteran has been awarded the benefit sought, and his claim 
has been substantiated.  See Dingess v. Nicholson, 19 Vet. 
App. at 490-491.  As such, section 5103(a) notice is no 
longer required as to this matter, because the purpose for 
which such notice was intended to serve has been fulfilled.  
Id.  Also, it is of controlling significance that after 
awarding the veteran service connection for bilateral hearing 
loss and assigning an initial disability rating for that 
condition, he filed a notice of disagreement contesting the 
initial rating determination.  The RO furnished the veteran a 
Statement of the Case that addressed the initial rating 
assigned for his bilateral hearing loss, included notice of 
the criteria for a higher rating for that condition, and 
provided the veteran with further opportunity to identify and 
submit additional information and/or argument, which the 
veteran has done by perfecting his appeal and submitting 
additional medical evidence in support of his appeal.  See 
38 U.S.C.A. §§ 5104(a), 7105, 5103A (West 2002).  Under these 
circumstances, VA fulfilled its obligation to advise and 
assist the veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
veteran and his representative a fair opportunity to 
prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, VA 
examination reports, private medical records, private 
examination reports, and statements from the veteran and his 
representative.  The veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found - this practice 
is known as "staged ratings."  See id. at 126.

Specific rating criteria

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1000, 2000, 
3000, and 4000 cycles per second (Hertz).  The rating 
schedule establishes 11 auditory acuity levels, designated 
from Level I for essentially normal hearing acuity through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation for the ear having the poorer 
hearing acuity.  For example, if the better ear has a numeric 
designation Level of "V" and the poorer ear has a numeric 
designation Level of "VII," the percentage evaluation is 30 
percent.  See 38 C.F.R. § 4.85 (2007).

Effective June 10, 1999, pertinent regulatory changes were 
made to 38 C.F.R. § 4.86, regarding cases of exceptional 
hearing loss.  The provisions of 38 C.F.R. § 4.86(a) now 
provide that, when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  The 
provisions of 38 C.F.R. § 4.86(b) now provide that, when the 
puretone threshold is 30 decibels or less at 1000 hertz, and 
70 decibels or more at 2000 hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

Analysis

Initial evaluation prior to November 27, 2007

After a review of the medical evidence, the Board finds that 
the veteran's bilateral hearing loss does not warrant an 
initial evaluation in excess of 0 percent for the time period 
prior to November 27, 2007.

The pertinent medical evidence of record consists of VA 
audiological examinations conducted in October 2004 and May 
2007.

At the veteran's October 2004 VA audiological examination, 
pure tone threshold levels measured the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
55
75
75
LEFT
N/A
30
65
80
95

The report of the October 2004 VA examination shows that the 
veteran's manifested average puretone thresholds were 58 
decibels in the right ear and 68 decibels in the left ear, 
with speech discrimination of 96 percent in the right ear and 
84 percent in the left ear.  Reference to 38 C.F.R. § 4.85, 
Table VI, shows the veteran's hearing loss to be Level II 
impairment for the right ear and Level III impairment for the 
left ear.  Under 38 C.F.R. § 4.85, Table VII, this degree of 
bilateral hearing impairment is rated as 0 percent disabling.

These audiological findings of October 2004 show no 
exceptional patterns of hearing impairment in either ear; 
therefore, the current provisions of § 4.86(a) and (b) are 
not applicable to the October 2004 VA examination results.

At the veteran's May 2007 VA audiological examination, pure 
tone threshold levels measured the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
50
70
75
LEFT
N/A
30
65
75
95

The report of the May 2007 VA examination shows that the 
veteran's manifested average puretone thresholds were 55 
decibels in the right ear and 66 decibels in the left ear, 
with speech discrimination of 92 percent in the right ear and 
80 percent in the left ear.  Reference to 38 C.F.R. § 4.85, 
Table VI, shows the veteran's hearing loss to be Level I 
impairment for the right ear and Level IV impairment for the 
left ear.  Under 38 C.F.R. § 4.85, Table VII, this degree of 
bilateral hearing impairment is rated as 0 percent disabling.

These audiological findings of May 2007 show no exceptional 
patterns of hearing impairment in either ear; therefore, the 
current provisions of § 4.86(a) and (b) are not applicable to 
the May 2007 VA examination results.

Because the law provides specific requirements in terms of 
puretone threshold averages and speech discrimination test 
results for each percentage rating, the assignment of a 
disability rating higher than 0 percent, utilizing the 
provisions of 38 C.F.R. § 4.7, is not appropriate for the 
time period prior to November 27, 2007.  The veteran's 
October 2004 and May 2007 VA test results clearly fall within 
the parameters for a 0 percent rating, but no more.  See 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, Tables 
VI, VII, Diagnostic Code 6100 (2007).

In summary, for the reasons and bases expressed above, the 
Board concludes that a compensable disability rating for 
bilateral hearing loss is not warranted for the time period 
prior to November 27, 2007.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  The benefit sought on appeal is denied 
to that extent.

Initial evaluation beginning on November 27, 2007

After a review of the medical evidence, the Board finds that 
the veteran's bilateral hearing loss does warrant a higher 
initial evaluation of 10 percent for the time period 
beginning on November 27, 2007.

The pertinent medical evidence of record consists of a 
private audiological examination conducted on November 27, 
2007.



At the veteran's November 27, 2007 private audiological 
examination, pure tone threshold levels measured the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
45
60
70
80
LEFT
N/A
65
65
80
100

The report of the November 27, 2007 private examination shows 
that the veteran's manifested average puretone thresholds 
were 64 decibels in the right ear and 78 decibels in the left 
ear.  However, the Board notes that the private examiner 
documented the veteran's average puretone thresholds as being 
48 decibels in the right ear and 63 decibels in the left ear.  
This discrepancy is resolved by understanding that the 
criteria used by the private examiner differ from the 
criteria used by VA with regarding to calculating average 
puretone thresholds.  According to the private examiner, 
"pure tone average" is the sum of the puretone thresholds 
at 500, 1000, and 2000 Hertz, divided by three.  See Private 
Audiological Examination Report, November 27, 2007.  
According to VA, "puretone threshold average" is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85(d) (2007).  The Board's 
analysis adheres to VA's criteria for calculating average 
puretone thresholds.

As stated, the report of the November 27, 2007 private 
examination shows that the veteran's manifested average 
puretone thresholds were 64 decibels in the right ear and 78 
decibels in the left ear, with speech discrimination of 92 
percent in the right ear and 40 percent in the left ear.  
Reference to 38 C.F.R. § 4.85, Table VI, shows the veteran's 
hearing loss to be Level II impairment for the right ear and 
Level IX impairment for the left ear.  Under 38 C.F.R. § 
4.85, Table VII, this degree of bilateral hearing impairment 
is rated as 10 percent disabling.

These audiological findings of November 27, 2007 show no 
exceptional pattern of hearing impairment in either ear under 
the current provisions of § 4.86(b); however, the current 
version of § 4.86(a) applies with regard to the puretone 
threshold measurements of the left ear.  Because the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) measures 55 decibels or more, the 
rating specialist may determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral for that ear.  
Evaluating these findings pursuant to Table VI shows the 
veteran's hearing loss to be Level IX impairment for the left 
ear.  Evaluating these findings pursuant to Table VIa shows 
the veteran's hearing loss to be Level VII impairment for the 
left ear.  Therefore, because evaluation under Table VI 
results in a higher Roman numeral for the left ear, the 
numeric designation for that ear will remain at Level IX.  As 
stated above, under 38 C.F.R. § 4.85, Table VII, Level IX 
impairment in the left ear, combined with Level II impairment 
in the right ear, results in a 10 percent disability rating.

Because the law provides specific requirements in terms of 
puretone threshold averages and speech discrimination test 
results for each percentage rating, the assignment of a 
disability rating higher than 10 percent, utilizing the 
provisions of 38 C.F.R. § 4.7, is not appropriate for the 
time period beginning on November 27, 2007.  The veteran's 
November 27, 2007 private test results clearly fall within 
the parameters for a 10 percent rating, but no more.  See 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, Tables 
VI, VII, Diagnostic Code 6100 (2007).

In summary, for the reasons and bases expressed above, the 
Board concludes that a 10 percent rating is warranted for 
bilateral hearing loss for the time period beginning on 
November 27, 2007.  The benefit sought on appeal is granted 
to that extent.


ORDER

Entitlement to an initial compensable disability rating for 
bilateral hearing loss for the time period prior to November 
27, 2007, is denied.

Entitlement to an initial disability rating of 10 percent for 
bilateral hearing loss for the time period beginning on 
November 27, 2007, is granted, subject to the applicable laws 
and regulations concerning the payment of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


